RESOLUCIÓN.
Puerto Rico, Diciembre quince de mil novecientos. — Visto el presente recurso gubernativo interpuesto por la sociedad mercantil de esta plaza Cremades y Blanco, contra negativa del Registrador de la Propiedad de esta Capital á inscribir un mandamiento de embargo. — Resultando : Que seguido juicio verbal en el Juzgado municipal de la Catedral de esta Ciudad por la mercantil Cremades y Blanco contra Doña Carmen Marrero, viuda de Amador, en cobro de ciento cuatro dollars sesenta y tres centavos, fué condenada al pago dicha Sra. y requerida para que hiciera efectiva la expresada cantidad, como no lo verificara, se libró mandamiento al Registrador de la Propiedad de ésta Capital ■para la anotación del embargo decretado sobre la participación de Doña Sebastiana y Doña Manuela Amador y Marrero en una casa de la calle del Rosario de esta Ciudad, y presentado dicho mandamiento al Registrador para la anotación ordenada, la denegó el Registrador de la Propiedad según nota puesta al pie del mandamiento, porque, ' siguiéndose el procedimiento contra Doña Carmen Marrero, viuda de Amador, se disponía la anotación sobre bienes de la Doña Sebastiana y Doña Manuela Amador ó sea personas distintas de aquélla, existiendo además el defecto subsanable de no aparecer inscrita en la fecha de la presentación del documento la finca objeto del -embargo á favor de persona alguna. — Resultando: De los documentos insertos en el mismo mandamiento que el origen de la deuda procede de tres pagarés expedidos por Doña Carmen Marrero, viuda *490de Amador, en veinte y tres de Julio, once de Agosto y veinte y uno de Septiembre del corriente año, á la orden, el primero, de los Sres. Cremades y Blanco, por cien pesos provinciales que haría efectivo de las primeras rentas que percibiera, que sería próximamente el veinte y cinco de Agosto siguiente, bien entendido que después de esta fecha se daría por vencido dicho pagaré y que para garantir el expresado documento obligaba sus bienes presentes y futuros, con renuncia de las leyes á su favor, incluso el domicilio; y los otros dos á la orden de Don Roberto Vicente y endosados por éste á la expresada mercantil Cremades y Blanco, el uno, por treinta y cuatro pesos sesenta y tres centavos moneda de oro americano y por diez dollars el otro, consignándose en dichos tres pagarés que procedían de provisiones entregadas á la misma Doña Carmen Marrerro para alimento de sus hijas menores Sebastiana y Manuela Amador- y Marrero; y constando además de la parte dispositiva de la sentencia que obra también inserta en el mandamiento, que fué condenada al pago de los ciento cuatro dollars sesenta y tres centavos de la demanda y en las costas de la misma Doña Carmen Marrero, viuda de Amador.— Resultando: Que notificado Cremades y Blanco la negativa del Registrador de la Propiedad á inscribir el mandamiento de que se trata, suplicó se elevase á esta Superioridad á los fines que procedieran, como así lo verificó el Registrador con la comunicación correspondiente; compareciendo después dentro del término legal ante este Tribunal Supremo los expresados Cremades y Blanco, pidiendo se revocara la nota del Registrador y se le ordenara la anotación del embargo decretado, con las costas, fundándose en que siendo la deuda procedente de provisiones suplidas para alimento de las menores hijas de la demandada Doña Carmen Marrerro, no podían eximirse aquéllas de pagar su importe con los bienes de su propiedad particular; y que siendo subsanable el otro defecto consignado por el Registrador en su nota, no se oponía á la anotación del embargo con arreglo á la *491Orden General número • 99 de treinta de Abril último y debía cumplirse el mandamiento. — Considerando: Que la circunstancia de no aparecer inscrita la finca embargada á favor de ninguna persona determinada no influye en la resolución que deba dictarse en el presente caso, toda vez que para hacerse efectivas las responsabilidades á cuyo pago ha sido condenada Doña Carmen Marrero, viuda de Amador, en particular, se han mandado á embargar bienes de sus menores hijas Doña Sebastiana y Doña Manuela Amador, que no han sido parte en el juiciq, lo que por sí sólo constituye un vicio insubsanable del título presentado, que impide su inscripción, independientemente de los demás efectos que puedan hacer del mismo Registro. — Considerando: Que tampoco justificaría la anotación del embargo en el presente caso, la circunstancia de haber reconocido Doña Carmen Marrero, en los pagarés, origen de la deuda, que ésta es procedente de provisiones suplidas para alimentos de sus dos hijas menores, Sebastiana y Manuela Aanador, pues aparte de que los pagarés están suscritos por ella en particular* y que aquélla es la que se obliga al pago, es lo cierto que el juicio se ha seguido contra ella en su propia representación, y en la misma ha sido condenada al pago de la deuda y costas, y que para hacer efectiva esta sentencia dictada contra la madre, se han mandado embargar bienes de la propiedad de sus menores hijas que no han intervenido en el pleito, contraviniéndose así el principio jurídico de que nadie debe ser condenado sin ser antes oído y vencido en el correspondiente juicio : principio que informa la disposición Ia del citado artículo 92 del Reglamento de la Ley Hipotecaria, al disponer que, si la propiedad de la finca embargada apareciere inscrita en los libros antiguos ó modernos, á favor de una persona que no sea aquélla contra quien se hubiere decretado el embargo, se denegará la anotación, practicándose cuanto la Ley y el mismo Reglamento disponen para las inscripciones que se denieguen por defectos no subsanables. Se confirma la nota puesta por el Registrador de la Pro*492piedad de esta Capital al pie del mandamiento de que se trata en el presente recurso, en cuanto por ella se niega la anotación del embargo ordenado por el Juez Municipal de la Catedral sobre la participación de las menores Doña Sebastiana y Doña Manuela Amador en la casa número de la calle del Rosario, de esta Ciudad; devolviéndose dicho mandamiento al Registrador de la Propiedad de esta Capital con copia certificada de esta resolución, que se publicará en la Gaceta Oficial para su conocimiento, notificación de los interesados y demás efectos. — Do acordaron y firman los señores del Tribunal, de que' certifico.
José S. Quiñones. — José C. Hernández. — José Ma Figueras. — Rafael Nieto Abeillé. — P. S., Eugenio Alvarez,